25 Mich. App. 246 (1970)
181 N.W.2d 335
PEOPLE
v.
PATTERSON
Docket No. 8,484.
Michigan Court of Appeals.
Decided July 2, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Donald A. Kuebler, Chief Assistant Prosecuting Attorney, for the people.
James I. Bearinger, for defendant on appeal.
*247 Before: LESINSKI, C.J., and QUINN and ROOD,[*] JJ.
PER CURIAM.
The defendant, while represented by counsel, pled guilty to a charge of breaking and entering with intent to commit larceny. MCLA § 750.110 (Stat Ann 1970 Cum Supp § 28.305). Before the plea was accepted, the trial court informed him of his constitutional rights. On this appeal the defendant raises three issues.
The defendant, relying on Boykin v. Alabama (1969), 395 U.S. 238 (89 S. Ct. 1709, 23 L. Ed. 2d 274), contends that it was error to accept his plea because he had not expressly waived all of his constitutional rights. Under Michigan law, an express waiver is not necessary. When a defendant pleads guilty, after he has been informed of his constitutional rights, he waives those rights. People v. Dunn (1968), 380 Mich. 693. We do not believe that Boykin, supra, changes this rule.
The defendant contends that when he explained his participation in the crime, he did not detail sufficient facts upon which the court could find the necessary element of intent. The record does not support this contention.
The defendant contends that his plea was not made understandingly, because he was not informed that by pleading guilty he waived prior procedural errors. It is not necessary that such information be given. People v. Dunn, supra.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.